Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 10 January 1797
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            Atkinson January 10th 1797
          
          Day after day has slid off into the ocean of time, with the Yesterdays beyond the flood, replete with Intentions of writing to my dear, esteemed, much loved Sister. But Sickness, accumalation of family business, & the extreme coldness of the weather has prevented—
          The time alloted for visiting my Friends was much too short, for my feeble constitution. I had been very unwell for three weeks, but as it was the only convenient opportunity we could have this season, I hoped it would not injure me, but I unfortunately found it otherways, for I was obliged to keep my bed, & room for five weeks, & the uncommon severe season has confined me, that I have not been out of the yard since— I was really reduced so low, that I believe, I could not lived a day longer had not the voilence of my disorder abated. Providence has been pleased to spare my life, I hope as a blessing to my Children, & I can scarcely regret my sufferings since it gave Mr Peabody an opportunity of being introduced to my worthy Brother Adams, & my other kind, good relations. Yet pleasing as this Journey was, it had its alloy, & the sensations which it occasioned, were not (perhaps) peculiar to myself—
          The solicitude & anxiety perceptable in the minds of almost every individual member of the community, has subsided, having the pleasing assurance that a real Patriot, a friend to virtuous liberty is the man, whom “his Country delighteth to honour”— I am not sufficiently acquainted with the Characters of Mr Jefferson, & Pinkey to know which, I ought to wish should bear the Palm, only that the one who will act from a principle of duty, steady to his trust, & obstinately good— I sincerely hope that the new elected Majestrates will be as happy in a coincidence of sentiment, as their Predecessors, for it is union which gives power, strength & energy to every kind of Government— But if with great abilities they oppose each other, their situation must be extremely dissagreeable, perplexing, & uncomfortable—
          Whoever speaks of the new election, mentions the choice of Mr Adams with the highest satisfaction & I cannot but Join the general voice, as it evinces gratitude, & respect conffered on merit; & as it opens a wider Field, for greater usefullness, & beneficence for it is the regular, the temperate, & the virtuous who know how to enjoy

prosperity, & not be too much elated by its honours. yet when I consider, that with the laurel, is bound a weight of Cares I cannot but “rejoice with trembling”— with a joy rectified by a full conviction of the instability of human affairs— Should this new election make it necessary for you to remove to the Southward, & be the means of impairing your health, how soon might our Joy be turned into the deepest mourning—
          But I will not dwell a moment upon an[…] so painful— Trusting that wherever duty may lead you, you will have a shield of inward peace accompanying you in the arduous Task, that will secure you from the slanders of an envious world— She who with a sweetness & complacency peculiar to herself, can enter the humble Cottage, & releive the wants of the sick & necessitous, “prevent the asking Eye,” & “cause the widows heart to sing for joy,” will not be immoderately elated with prosperity, but with gratitude, will look up to her almighty Benefactor & view the gracious hand, who in a progressive manner, has raised her up, & safely conducted her through the various steps of life, & crowned her with the most honourable distinctions— May this new year find my Sister happy, & may the great Phisician give her a more confirmed state of health, permiting her for many succeeding years, like the sweet Pliades to shed benign Influences up on every surrounding Object—
          I have been very anxious for my Son. I feared his feet would freeze, for he cannot wear Boots, & he thought there was no need of Legings, what he has done in the Snow for them I cannot think— His time was so short here that I could not fix him with things as I wished to— I think I could not slept any, if I had not considered he was near to the kindest of Sisters who I knew would not let him suffer— I told him to ask you about his geting Cloth for Breeaches, to be sure have something strong, for there is no part of his dress that wears so fast as those, & Shoes— It is almost constant employ, & is like to be so as long as they will have them so small— Upon some account I am glad he has a School, upon others I am sorry—for I am very sure he could no where, be half so much improved & benefited, as in the Family of my Sisters—but though at present he has not that advantage, yet I am not the less thankful to you, for your kind offer— I hope my dear Sister you will not be sparing of your advice to him, nor reproofs if necessary— He will revere every admonition you are pleased to give him— he loves, & considers you as a very kind parent to him—& will (I hope) yield a ready obedience to all your commands—
          
          At present we have but three boarders— Miss Polly is at Exeter— Cousin Betsy is with us— I find she has not got well of the Stomack ake yet, but is better than when she first came— I believe she enjoys herself here better than she did last winter, got a little more weaned, from her beloved Haverhill—
          I am in great haste, but must beg you to let me hear soon from you, for I believe it never was so long before, since you wrote to your / affectionate Sister
          
            E Peabody
          
          
            Mr Peabody, Cousin, & my Daughters all desire their best regards may be accepted— in the true language of a MOTHER, I must tell you Abby is the best disposed Child, you ever saw— there is innate goodness notwithstanding old Adam, & mother Eve—
          
        